Citation Nr: 1825400	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2004 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2017 videoconference hearing.  A transcript of this hearing is of record.

Following the August 2014 statement of the case, the Veteran submitted additional evidence in support of her appeal.  The Veteran filed her substantive appeal in September 2014.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran contends that she developed PTSD as a result of her in-service military sexual trauma (MST).  

In October 2012, the Veteran underwent a VA examination.  After conducting an objective evaluation, the VA examiner found that the Veteran's reported MST stressor was adequate to support a PTSD diagnosis; however, she did not meet the full diagnostic criteria for PTSD.  On that basis, the VA examiner determined that the Veteran's description of her current behavior was provided "in a remarkably calm and contemptuous manner," that her "narrative was organized, coherent, yet somewhat vague," and that her reported symptoms of sleep disturbance and inability to go places was "incongruent with her stylish presentation and observable confidence."  Furthermore, the VA examiner concluded that the psychological testing results suggested that the Veteran was consciously misleading her performance during the test, which raised questions about her motivation and credibility of her self-reported symptoms.  Overall, the VA examiner found that the Veteran exhibited behaviors that suggested antisocial personality trait, but could not confirm an Axis II diagnosis.  

In her May 2013 Notice of Disagreement, the Veteran essentially argued that the October 2012 VA examination was inadequate.  She asserted that given the short amount of time spent on the assessment of her mental health condition, the unproductive questions posed, the lack of time spent probing into her reported stressor, the unique circumstances of her situation with regard to her appearance and demeanor, and the failure to inquire into her current symptoms and the effect her condition has had on her family, the VA examiner could not appropriately determine whether or not she had PTSD.  

Finally, the Board notes that in August 2017, the Veteran submitted counseling notes from her private clinical psychologist, which described the Veteran's current symptomatology and indicated that she had PTSD.  However, no discussion of the Veteran's stressor in relation to that diagnosis was made, and no etiological opinion was provided.  In addition, the Veteran submitted a lengthy statement attesting to her current symptomatology and behavior as a result of her in-service MST.  

Based on the foregoing, the Board finds that the October 2012 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a remand is required to obtain a new VA examination to confirm whether the Veteran has a current diagnosis for PTSD, and if so, whether her PTSD is etiologically related to her reported in-service MST. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for her mental health disorder that are not currently of record.

2.  After completing the above, to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current mental health disorder by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to examiner for review.  

After a review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current mental health disorder had its onset during active duty service, or was otherwise etiologically related to her reported in-service military sexual trauma?  

In providing the above opinion, the VA examiner should consider the August 2017 private clinical psychologist's notes, which indicate a diagnosis for PTSD, and the Veteran's lay statements.  The VA examiner should also consider the Veteran's in-service April 2007 reports of experiencing unwanted sexual attention and use or threat of force, or coercion to have sex against her will as well as symptoms of mild depression, irritability and anxiousness.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

